      Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 1 of 71



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

 YASHICA ROBINSON, M.D., et al.,

                        Plaintiffs,

 v.                                                 CIVIL ACTION

 STEVEN MARSHALL, in his official                   Case No. 2:19-cv-365-MHT-JTA
 capacity as Alabama Attorney General, et al.,

                        Defendants.




        PLAINTIFFS’ EMERGENCY MOTION FOR A TEMPORARY RESTRAINING
                  ORDER AND PRELIMINARY INJUNCTION

       Plaintiffs Yashica Robinson, M.D., Alabama Women’s Center, Reproductive Health

Services, and West Alabama Women’s Center, on behalf of themselves and their patients, their

clinic administrators, physicians, and staff, hereby respectfully move this Court for an

emergency temporary restraining order (“TRO”) pursuant to Rule 65(b)(1) of the Federal Rules

of Civil Procedure, blocking enforcement of the State Public Health Officer’s March 27, 2020

“Order of the State Health Officer Suspending Certain Public Gatherings Due to Risk of

Infection by COVID-19” against pre-viability abortions.

       Immediate injunctive relief is necessary to prevent imminent and irreparable harm:

If this Court does not enter an injunction by 8:00 p.m. today (March 30, 2020), Plaintiffs

will be forced to start canceling the more than twenty abortions scheduled for tomorrow

alone (March 31, 2020), including at least one patient who will be pushed past the legal

limit for abortion in Alabama if she does not obtain an abortion this week. See Decl. of

Yashica Robinson, MD. in Support of Pls.’ Mot. for a TRO and Prelim. Inj., attached hereto as
       Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 2 of 71



Ex. 1, ¶ 7. Plaintiffs have additional patients scheduled for the remainder of this week, and

absent emergency relief from this Court, they will ultimately be forced to cancel and turn away

hundreds of additional patients. Id. at ¶¶ 7–8, 55; see also Decl. of Gloria Gray in Support of

Pls.’ Mot. for a TRO and Prelim. Inj., attached hereto as Ex. 2, ¶¶ 17–20; Decl. of Jane Doe in

Support of Pls.’ Mot. for a TRO and Prelim. Inj., attached hereto as Ex. 3, ¶¶ 10–17.

         Plaintiffs also seek a preliminary injunction pursuant to Rule 65(a) of the Federal Rules

of Civil Procedure, blocking enforcement of the March 27 Order, to protect current and future

patients from imminent and irreparable harm to their health, safety, and constitutional right to

decide whether and when to bear a child.

         The issuance of a temporary restraining order without a hearing and without notice to

Defendants or providing them an opportunity to respond is warranted. First, Plaintiffs have set

forth specific facts in sworn declarations,1 attached hereto, showing that immediate and

irreparable injury, loss or damage will result to Plaintiffs’ patients before Defendants can be

heard in opposition: Specifically, that at least one of Plaintiffs’ patients scheduled for an abortion

tomorrow will be permanently deprived of their ability to obtain a legal abortion in Alabama,

and, in the midst of a global pandemic, either forced to carry their pregnancy to term against

their will or forced to attempt to travel to another state in order to exercise their constitutional

right to abortion. See Fed. R. Civ. P. 65(b)(1)(A); see also Cooper v. City of Dothan, No. 1:15-



1 Although Federal Rule of Civil Procedure 65(b)(1) requires the request for an ex parte TRO set forth specific facts
in “an affidavit or verified complaint,” a sworn declaration pursuant to 28 U.S.C. § 1746 is considered equivalent to
an affidavit under federal law. See 28 U.S.C. § 1746; accord Spencer v. Donohue, No. 19-12346, 2019 WL
5680810, at *2 (E.D. Mich. Aug. 30, 2019), report and recommendation adopted, No. 19-12346, 2019 WL 4254085
(E.D. Mich. Sept. 9, 2019) (“Such a verification [for an ex parte TRO pursuant to R. 65(b)] must comply with 28
U.S.C. § 1746, which authorizes litigants to provide unsworn declarations in lieu of affidavits under oath, providing
in pertinent part that such unsworn declaration or verification be subscribed in writing as true under penalty of
perjury, dated, and in substantially the following form: “I declare (or certify, verify, or state) under penalty of
perjury that the foregoing is true and correct. Executed on (date). (Signature).”)


                                                         2
      Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 3 of 71



CV-425-WKW, 2015 WL 10013003, at *1–2 (M.D. Ala. June 18, 2015) (granting ex parte TRO

in case challenging undifferentiated bond amounts for misdemeanor offenses resulting in

minimum 3-day jail sentence); Ellis v. Jackson Nat’l Life Ins. Co.. No. 2:11-CV-1064-WKW,

2011 WL 6300608, at *2 (M.D. Ala. Dec. 15, 2011) (granting ex parte TRO to prevent

distribution of proceeds of life insurance policy before dispute over beneficiaries could be

resolved).

       Second, Plaintiffs have made multiple attempts to contact counsel for the Alabama

Department of Public Health (“ADPH”) and the Attorney General by phone and email—on

March 27, 28, and 29—to resolve this matter without litigation, and have expressly informed

Defendant that Plaintiffs would be seeking emergency relief if the matter could not otherwise be

resolved. These efforts to resolve the matter have been unsuccessful. See Decl. of Randall

Marshall in Support of Pls.’ Mot. for a TRO and Prelim. Inj., attached hereto as Ex. 4, ¶¶ 2–15.

This is more than sufficient to meet Plaintiffs’ obligations to give notice and, given the threat of

imminent and irreparable harm, no further notice should be required. See Fed. R. Civ. P.

65(b)(1)(B); see also Jackson Nat’l Life Ins. Co., 2011 WL 6300608 at *1–2 (finding single

phone call to nonmovant’s counsel sufficient to grant ex parte TRO).

       As detailed more fully in the accompanying Memorandum of Law, Plaintiffs satisfy the

remaining requirements for a TRO and subsequent preliminary injunctive relief. See

McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998). Because the application

of the March 27 Order to previability abortions contravenes binding Supreme Court precedent

and because forcing pregnant people to remain pregnant against their will does not maintain

social distancing or otherwise preserve health care resources in the midst of the COVID-19

crisis, Plaintiffs have established a substantial likelihood of success on the merits of their claim



                                                  3
      Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 4 of 71



that the March 27 Order violates Plaintiffs’ patients’ right to privacy under the Fourteenth

Amendment to the U.S. Constitution. Further, Plaintiffs have established that enforcement of the

Ban will inflict irreparable constitutional, medical, emotional, psychological, and other harms on

Plaintiffs’ patients for which there is no adequate remedy at law. The balance of equities

likewise weighs firmly in Plaintiffs’ favor and the relief Plaintiffs have requested will further the

public interest.

        Finally, Plaintiffs respectfully request this Court exercise its discretion to waive the

Federal Rule of Civil Procedure 65(c) security requirement. See BellSouth Telecomms., Inc. v.

MCIMetro Access Transmission Servs., LLC, 425 F.3d 964, 971 (11th Cir. 2005).

        Accordingly, and for the reasons set forth in the accompanying Memorandum of Law,

Plaintiffs respectfully request this Court:

        (1) Issue a TRO without notice or hearing enjoining Defendants from enforcing the

            March 27 Order against previability abortions;

        (2) Issue a preliminary injunction enjoining Defendants from enforcing the March 27

            Order against previability abortions prior to the expiration of the TRO.

        If the Court wishes to schedule a hearing prior to issuing a TRO, Plaintiffs respectfully

request that the Court schedule the hearing as soon as possible. Plaintiffs’ counsel will make

themselves available for a telephonic or video conference hearing at the Court’s earliest

convenience.


Dated: March 30, 2020

                                               Respectfully submitted,


                                               /s/Alexa Kolbi-Molinas
                                               Alexa Kolbi-Molinas*
                                               New York State Bar No. 4477519
                                                  4
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 5 of 71



                              Meagan Burrows*
                              New York State Bar No. 5341904
                              AMERICAN CIVIL LIBERTIES UNION
                              FOUNDATION
                              125 Broad Street, 18th Floor
                              New York, NY 10004
                              akolbi-molinas@aclu.org
                              mburrows@aclu.org
                              (212) 519-7845

                              Randall C. Marshall
                              ASB-3023-A56M
                              P.O. Box 6179
                              Montgomery, AL 36106-0179
                              (334) 265-1747
                              rmarshall@aclualabama.org
                              Attorneys for Plaintiffs Yashica Robinson, M.D.,
                              Alabama Women’s Center, Reproductive Health
                              Services, and West Alabama Women’s Center

                              *Admitted Pro Hac Vice




                                 5
      Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 6 of 71



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 30, 2020, I electronically filed the foregoing with the Clerk

of Court for the United States District Court for the Middle District of Alabama using the

CM/ECF system, thereby serving all counsel of record, and served the State Public Health

Officer, Proposed Defendant Scott Harris, by and through his attorneys through the email

addresses below:

   ● Brian Hale, brian.hale@adph.state.al.us

   ● Dana Billingsly, dana.billingsley@adph.state.al.us


                                                     /s/ Randall Marshall
                                                     Randall Marshall

                                                     Attorney for Plaintiffs Yashica Robinson,
                                                     M.D., Alabama Women’s Center,
                                                     Reproductive Health Services, and West
                                                     Alabama Women’s Center
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 7 of 71




EXHIBIT 1
       Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 8 of 71



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION



YASHICA ROBINSON, M.D., et al.,

                      Plaintiffs,                CIVIL ACTION

v.                                               Case No. 2:19-cv-365-MHT-JTA

STEVEN MARSHALL, et al.,

                      Defendants.




     DECLARATION OF YASHICA ROBINSON, M.D., IN SUPPORT OF PLAINTIFFS’
      MOTION FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY
                             INJUNCTION

I, Yashica Robinson, M.D., declare and state as follows:

        1.    I am a board-certified obstetrician-gynecologist (OB/GYN) with more than a

decade of experience providing comprehensive reproductive health care to women, including

abortion. I graduated from Talladega College, in Alabama, in 1998; from Morehouse School of

Medicine, in Atlanta, in 2004; and completed my residency in OB/GYN at the University Of

Alabama School Of Medicine, Birmingham, in 2008.

        2.    Over the past eleven years, I have worked in private practice as an OB/GYN and

have also provided abortion services to women in Alabama at a number of different abortion

clinics throughout the state. As a National Health Service Corps Scholar, I committed to

spending at least four years of my practice in a health professional shortage area—an area or

population designated by the federal government with a shortage of primary care medical, dental,

or mental and behavioral health providers. I served that commitment in Opelika, and continued
      Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 9 of 71



to practice as an OB/GYN in that community until 2015. Throughout this time, I also provided

abortions in Huntsville, Birmingham, and Mobile.

       3.      I opened my private OB/GYN practice in Huntsville in 2013, and from 2013-15, I

maintained private OB/GYN practices in both Opelika and Huntsville. Today, I split my time

between my private practice in Huntsville, where I provide a spectrum of gynecological and

obstetric care (except for abortion), and the Alabama Women’s Center (AWC), the sole abortion

clinic in Huntsville, where I serve as the Medical Director and provide abortion care.

       4.      AWC has provided safe and legal abortions in Huntsville, Alabama, for nearly

two decades. AWC sues on behalf of its patients, clinic administrator, physicians, and staff.

       5.      I submit this declaration in support of Plaintiffs’ motion for a temporary

restraining order followed by a preliminary injunction, which seeks to enjoin the application of

Alabama State Health Officer Scott Harris’s March 27, 2020 Order (the “March 27 Order”) to

prohibit pre-viability abortions. I am familiar with the March 27 Order. Although I read its terms

to permit medication and procedural (also known as surgical) abortions, I understand that the

Alabama Department of Public Health (which licenses AWC), and the Attorney General (who

could prosecute me for each violation of the Order) take the position that some—perhaps most—

pre-viability abortions are prohibited. Therefore, absent an order from this Court, I cannot risk

performing abortions, except in extremely narrow circumstances.

       6.      The facts I state here are based on my personal experience, information obtained

in the course of my duties at AWC and in my private OB/GYN practice, and personal knowledge

that I have acquired through my service at AWC and at my private OB/GYN practice. The

opinions in this declaration are my expert opinions as an ob-gyn and abortion provider. My

expert opinions are based on my education, training, professional experience, and review of



                                                2
     Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 10 of 71



relevant medical literature. All of my opinions in this declaration are expressed to a reasonable

degree of medical certainty. If called and sworn as a witness, I could and would testify

competently thereto.

       7.      Absent an order from this court by Monday, March 30, 2020 at 8:00 P.M.

preventing the March 27 Order from being applied to prohibit performing pre-viability abortions

in Alabama, I will be forced to cancel the appointments of 21 abortion patients currently

scheduled for Tuesday, March 31. Three of these patients are already nearing or on the verge of

reaching the limit for obtaining an abortion in Alabama right now (18.5 weeks LMP, 20.3 weeks

LMP and 21.4 weeks LMP) and, if forced to delay care until April 18, will no longer be able to

obtain an abortion at all. Indeed, the patient who will be 21.4 weeks LMP on Tuesday, and will

lose her ability to obtain a legal abortion in Alabama altogether unless she is seen on Thursday at

the latest. Two more of these patients (one at 15.6 weeks and the other at 16.4 weeks), will be

nearing the limit by April 18; if the Order is extended, or they face logistical barriers

(scheduling, transit, finances) after April 18 that further delays their access to care, they may also

be pushed past the legal limit.

       8.      Moreover, between now and April 17, 2020 5:00 pm (the date the Order is set to

expire, if not extended), AWC has 45 patients currently scheduled. And this is a drastic

underestimate of the number of patients AWC will—if it is able—actually end up caring for

between now and April 17, as our schedule fills up quickly as the week progresses. All of these

patients—and the many other patients who will be unable to schedule any appointment until at

least April 18, if not for much longer—will be seriously and irreparably harmed as a result.

Legal Abortion in the United States and Alabama & AWC’s Provision of Abortion Care




                                                  3
         Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 11 of 71



           9.       Legal abortion is one of the safest medical procedures in the United States and is

substantially safer than continuing a pregnancy through to childbirth.1 Complications from

abortion are rare, and when they occur they can usually be managed in an outpatient clinic

setting, either at the time of the abortion or in a follow-up visit. Major complications—defined as

complications requiring hospital admission, surgery, or blood transfusion—occur in less than

one-quarter of one percent (0.23%) of all abortion cases: in 0.31% of medication abortion cases,

in 0.16% of first-trimester in-clinic abortion cases, and in 0.41% of in-clinic cases in the second

trimester or later.2 Abortion-related emergency room visits constitute just 0.01% of all

emergency room visits in the United States.3 Abortion is also extremely common; approximately

one in four women in this country will have an abortion by age forty-five.4

           10.      There are two main methods of abortion: medication abortion and surgical

abortion. Both methods are safe, effective means to terminating a pregnancy.5 Medication

abortion involves a combination of two pills: mifepristone and misoprostol.6 The patient takes

the mifepristone in the clinic and then, typically twenty-four to forty-eight hours later, takes the

misoprostol at a location of their choosing, most often at their home, after which they expel the

contents of the uterus in a manner similar to a miscarriage. Medication abortion is neither a




1
  Nat’l Acads. of Scis. Eng’g & Med., The Safety & Quality of Abortion Care in the United States 77–78, 162–63
(2018).
2
 Ushma Upadhyay et al., Incidence of Emergency Department Visits and Complications After Abortion, 125
Obstetrics & Gynecol. 175 (2015).
3
 Ushma Upadhyay, et al., Abortion-related Emergency Room Visits in the United States: An Analysis of a National
Emergency Room Sample, 16:88BMC Med. 1, 1 (2018).
4
 See Guttmacher Inst., Abortion Is a Common Experience for U.S. Women, Despite
Dramatic Declines in Rates (Oct. 19, 2017), https://www.guttmacher.org/news-release/2017/abortion-common-
experience-us-women-despite-dramatic-declines-rates.
5
 Luu Doan Ireland et al., Medical Compared With Surgical Abortion for Effective Pregnancy Termination in the
First Trimester, 126 Obstetrics & Gynecol. 22, 22 (2015).
6
    Nat’l Acads., supra note 1, at 51.

                                                       4
        Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 12 of 71



“surgery” nor a “procedure.” In Alabama, medication abortion is available up to 70 days or 10.0

weeks, as measured from a woman’s last menstrual period (“LMP”).

           11.      Surgical abortion, despite its name, is not what is commonly understood to be

“surgery”—it involves no incision and no need for general anesthesia. In the first trimester,

surgical abortions are generally performed using suction curettage technique, which involves

using a curette connected to a suction apparatus to gently empty the contents of the uterus. This

procedure typically takes five to ten minutes. Starting around 15 weeks LMP, abortions are

generally performed using a method called the dilation and evacuation (“D&E”), in which

clinicians dilate the cervix further and use instruments to empty the uterus. In Alabama,

abortions may not be performed at and after 22.0 weeks LMP (the law uses post-fertilization

dating, which is 20 weeks), except in extremely narrow circumstances.

           12.      For some patients, medication abortion is contraindicated, and/or there are factors

that counsel in favor of a surgical abortion, including patients with medical conditions that make

surgical abortion a safer and/or more appropriate course.7

           13.      At AWC, we provide medication abortions up to 10 weeks LMP and surgical

abortions up to 21.6 weeks LMP. We are the only provider in the state that provides abortion

after 14 weeks LMP.

           14.      In 2019 AWC performed 1939 abortions. Of those, 732 were medication abortion

and 1207 were surgical abortions. Of those 1207 surgical abortions, 412 were performed on

patients at and after 13 weeks LMP, meaning that none of those patients would have been

eligible for medication abortion.




7
    Nat’l Acads., supra note 1, at 51–52.

                                                     5
      Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 13 of 71



         15.      In January and February 2020, AWC performed 360 abortions, 147 of which were

medication abortions and 213 of which were surgical abortions. Of those 213 surgical abortions,

77 were performed on patients at and after 13 weeks LMP, meaning that none of those patients

would have been eligible for medication abortion.

         16.      In my experience, individuals seek abortion for a multitude of complicated and

personal reasons. Indeed, a majority of women having abortions in the United States already

have at least one child.8 Some patients have abortions because they conclude that it is not the

right time to become a parent or have additional children, they desire to pursue their education or

career, or they lack the necessary financial resources or a sufficient level of partner or familial

support or stability. Other patients seek abortions because continuing with the pregnancy could

pose a greater risk to their health, especially if their past pregnancies have been high-risk.9

         17.      While our patients generally seek abortion as soon as they are able, many face

logistical obstacles that can delay access to abortion care. Some patients may not discover they

are pregnant until later in their pregnancies, others may experience difficulties navigating the

medical system, including finding a provider and scheduling an appointment. Many of my

patients are also struggling financially; indeed, approximately 60% are on Medicaid, which

(except in very limited circumstances) does not cover the cost of abortion.10 Patients need to

gather the resources to pay for the abortion and related costs, figure out transportation to a clinic,

arrange for time off of work (which is often unpaid, as many patients lack paid time off or sick

8
  Guttmacher Inst., Induced Abortions in the United States 1 (Sept. 2018),
https://www.guttmacher.org/sites/default/files/factsheet/fb_induced_abortion.pdf; see also Jenna Jerman et al. ,
Characteristics of U.S. Abortion Patients in 2014 and Changes Since 2008, Guttmacher Inst. 6, 7 (May 2016),
https://www.guttmacher.org/sites/default/files/report_pdf/characteristics-us-abortion-patients-2014.pdf.
9
  M. Antonia Biggs et al., Understanding Why Women Seek Abortions in the US, 13:29 BMC Women’s Health 1, 7
(2013).
10
   Alabama prohibits public insurance, including Medicaid, and insurance purchased on the state health exchange
from covering abortion services except in the very limited circumstances where a patient’s physical health or life is
at risk, or where the pregnancy is a result of rape or incest.

                                                          6
      Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 14 of 71



leave), and, for the vast majority of women seeking abortions who are mothers already, possibly

arrange childcare.11

        18.      The COVID-19 pandemic has likely only exacerbated all of this. As a result of

COVID-19, and associated social distancing measures, patients have been laid off work or faced

other work disruptions, placing them in precarious financial situations that may make it even

harder to afford an abortion and associated costs, on top of their cost of living. The crisis has also

resulted in the closing down of schools in Alabama and has imposed restrictions on childcare

facilities,12 which may make it even harder to arrange child care, and may make it more difficult

or risky to access public transportation in order to travel to the clinic.

        19.      On top of all this are delays imposed by Alabama abortion restrictions. For

example, Alabama law already forces patients to delay their abortions for at least 48-hours after

receiving state-mandated counseling and materials, despite the fact that, in my experience,

patients rarely take those materials. This means patients who struggle to navigate getting time off

of work and coordinate transportation or childcare must do so on two separate occasions. Under

Alabama law, our minor patients, unless emancipated, must also obtain either parental consent or

a judicial order excusing them of that requirement before they can receive abortion care. For

those that choose to involve a parent, negotiating a time when a parent (who may have work and

other obligations) can accompany them to the clinic may delay them from accessing care. And

for those who choose not to involve a parent, navigating the judicial system in order to obtain the



11
   Jerman et al., supra note 8 at 8–10; Sarah E. Baum et al., Women’s Experience Obtaining Abortion Care in Texas
After Implementation of Restrictive Abortion Laws: A Qualitative Study, 11 PLoS One 1, 7–8, 11 (2016); Lawrence
B. Finer et al. , Timing of Steps and Reasons for Delays in Obtaining Abortions in the United States, 74
Contraception 334, 335 (2006).
12
   See Associated Press, Alabama Infections Top 120, U.S. News (Mar. 21, 2020 12:22 PM),
https://www.usnews.com/news/best-states/alabama/articles/2020-03-21/alabama-infections-top-120-state-backs-off-
daycare-closings.

                                                        7
        Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 15 of 71



required order waiving Alabama’s consent requirement will likewise force them to delay their

abortion.

           20.      Although abortion is always a very safe medical procedure, the health risks

associated with it increase with gestational age.13 As ACOG and other well-respected medical

professional organizations have observed, abortion “is an essential component of comprehensive

health care” and “a time-sensitive service for which a delay of several weeks, or in some cases

days, may increase the risks [to patients] or potentially make it completely inaccessible.”14

           21.      Moreover, although so much is unknown about COVID-19, including whether it

can complicate pregnancy, ACOG has warned that pregnant women should be considered an “at-

risk population for COVID-19” because pregnant people may be exposed to additional health

risks from the virus.15

AWC’s Efforts to Prevent COVID-19 Spread and Conserve Needed Resources

           22.      In response to the COVID-19 pandemic, AWC is following Centers for Disease

Control (CDC) and National Abortion Federation (NAF) safety guidelines, and has taken

extensive steps to help reduce and prevent the transmission of the virus and ensure that our

public health system has the resources needed to respond to the public health crisis, while

continuing to provide time-sensitive reproductive health care like abortion.

           23.      Approximately two weeks ago, we changed the way we are scheduling patients at

AWC. While we used to do wave scheduling—scheduling several patients’ appointments for

13
     Nat’l Acads., supra note 1, at 77–78, 162–63.
14
   ACOG et al., Joint Statement on Abortion Access During the COVID-19 Outbreak (Mar. 18, 2020),
https://www.acog.org/news/news-releases/2020/03/joint-statement-on-abortion-
access-during-the-covid-19-outbreak.
15
   ACOG, Practice Advisory - Novel Coronavirus 2019 (COVID-19) (last updated Mar. 13, 2020),
https://www.acog.org/clinical/clinical-guidance/practice-advisory/articles/2020/03/
novel-coronavirus-2019; see also Ctrs. for Disease Control & Prevention, Information for Healthcare Providers:
COVID-19 and Pregnant Women (last updated Mar. 16, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/hcp/pregnant-women-faq html.

                                                        8
     Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 16 of 71



each hour slot, and permitting them to arrive in waves—we have altered our scheduling practices

to ensure that we are able to comply with social distancing guidance and ensure that patients are

appropriately spaced at least 6 feet apart in our clinic. At this time, we are also no longer

permitting patients to bring guests into the building, with only very limited exceptions for

essential guests (i.e., a parent for a minor and a translator).

        24.     We have also instituted protocols to screen for COVID-19 when patients arrive.

We are taking the temperature of all clinic staff before they clock in in the morning, as well as

everyone else who comes in our doors. We have a controlled access facility that requires patients

to buzz in for entry. We have posted a sign on the front door that informs patients that their

temperature will be checked upon presentation for care. The sign also informs patients of the

common symptoms associated with COVID-19 (fever, cough, shortness of breath, sore throat, or

flu-like symptoms) and requests that if they have been experiencing those symptoms, they not

enter the building and instead call the clinic for instructions. Our sign also alerts patients that if

they have recently traveled internationally or by air within the last 14 days, or have been in close

proximity with anyone with a confirmed or presumed positive case of COVID-19, that they

should call us. If, after reading the sign, a patient requests entry through buzzing in, our nurse

has a stand set up at the front to take their temperature.

        25.     Once the patient enters the clinic, they are given hand sanitizer and sent to our

waiting area, where we are making sure to separate our patients so they are all at least 6 feet

apart. We have removed all the magazines, books, and other objects from both the waiting rooms

and exam rooms. We are asking all patients to make sure they wash their hands and sanitize

often, cover any cough or sneeze, and immediately discard used tissues. As is our standard




                                                   9
     Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 17 of 71



practice, we also disinfecting the waiting room, exam rooms and recovery rooms, and all

frequently touched surfaces, on a continuous basis throughout the day.

        26.     While we are working extremely hard to ensure we comply with CDC, ACOG,

NAF and Alabama safety guidelines surrounding COVID-19, we could do even more were our

hands not tied by Alabama’s restrictions on abortion care.

        27.     For example, Alabama law mandates that we provide most patients with some of

the state-mandated counseling, in-person, at least 48-hours prior to their abortion. This forces

patients to leave their home to travel to the clinic for an additional visit, and interact with more

people for longer periods of time, thereby increasing their risk of exposure to COVID-19. State

law also requires that we perform an in-person physical exam, including an ultrasound and

laboratory testing, before every medication abortion patient. This physical exam is not medically

necessary in all cases.

        28.     But for these medically unnecessary requirements I would be able to complete

counseling visits and provide abortion care to some medication abortion patients via

telemedicine without them having to visit the clinic. In other words, these restrictions on my

ability to exercise my medical judgment and provide care prevent me from being able to further

limit the number of patients in the clinic at any given time, and reduce the amount of time any

given patient has to spend outside their home during COVID-19.

        29.     If Alabama really cared about reducing the spread and transmission of COVID-

19, it would lift the ban on abortion providers’ use of telemedicine to complete state-mandated

counseling, and lift the in-person physical exam requirement, and permit us to use our best

clinical judgment to ensure that patients are able to minimize time spent outside their homes

during this public health crisis.



                                                10
     Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 18 of 71



       30.     Neither medication nor surgical abortion requires extensive amounts of PPE. For

the laboratory exam and the state-mandated ultrasound that must be performed before every

abortion, we use only non-sterile gloves. To hand the patient pills for a medication abortion

requires no PPE at all. For procedural abortions, the physician uses only sterile gloves during the

procedure, a gown, a surgical mask and reusable eyewear, and the assistant uses only a surgical

mask, gloves, and reusable eyewear.

       31.     We do not use N-95 masks to perform abortions, which I understand to be the

PPE item is that most effective for preventing against transmission of COVID-19 and is currently

in short supply. Likewise, all of our procedures are performed in our own outpatient facilities, so

we are not using any hospital resources that may be needed for COVID-19 response; no hospital

staff or supplies, no hospital beds, let alone intensive care unit (ICU) beds, and no ventilators.

       32.     Caring for pregnant patients who are continuing their pregnancies requires

significantly more patient interaction with the healthcare system and significantly more PPE. A

typical pregnancy is generally forty weeks in duration. Even an uncomplicated pregnancy

requires a minimum of one prenatal appointment per month, along with additional appointments

to complete labs and ultrasounds. Each separate encounter with a health care provider requires

the use of gloves, a face mask, and other forms of PPE. For a complicated or high risk

pregnancy, the number of visits can double; indeed, starting at 26 weeks LMP, patients with high

risk pregnancies are often coming in twice a week for routine monitoring visits, which may also

involve an ultrasound and non-stress test (NST) evaluations. During each of these visits, the

clinician will be wearing gloves at a minimum; with COVID-19, many may also be wearing

masks for both their protection and the protection of the patient.




                                                 11
     Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 19 of 71



       33.     An abortion, by contrast, requires only a maximum of 2-3 visits, and could require

even less but for Alabama’s restrictions on the use of telemedicine and mandatory in-person

physical exam requirement.

       34.     Furthermore, every time a pregnant person presents to the hospital for evaluation

prior to labor, which could happen multiple times, they will be interacting with more people and

increasing the hospital’s use of PPE. An actual birth—attended by multiple medical care

providers, including, but not limited to, nursery personnel, a labor and delivery nurse, an OB

tech, a physician, and an anesthesiologist—could involve anywhere from seven to ten gowns,

masks, and sterile gloves. For an uncomplicated pregnancy, the patient is going to remain in the

hospital at least 24-48 hours in the state of Alabama, for a c-section up to 72-96 hours, and for a

more complicated pregnancy, potentially even longer. Again, this means that the patient will

require a use of a hospital bed or room, and will require the time and attention of hospital staff,

who will have to use PPE during interactions with the patient.

       35.     In sum, forcing a patient to carry an unwanted pregnancy to term will not only

increase the risks to their health (associated with pregnancy and contracting COVID-19) and

well-being, but will also increase the duration and frequency of their interactions with medical

clinicians and the amount of PPE expended on their care, which may inhibit public health

officials’ ability to further reduce transmission of COVID-19 and the current strain on the

medical system.

The March 27, 2020 Order and Threatened Enforcement

       36.     On March 19, 2020, I became aware that the Alabama Department of Public

Health (ADPH) issued an order that required the postponement of all “elective medical

procedures” effective immediately.



                                                12
     Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 20 of 71



       37.    I considered the implications of the order on the care I offer both at my private

OBGYN practice and at AWC. While I cancelled surgical cases at my OBGYN practice that I

considered to be elective and could be postponed, I did not cancel my appointments with my

pregnant patients, who, even early in their pregnancies, must be seen at a minimum of once

every month. Likewise, I did not cancel any abortion procedures scheduled at AWC because, in

my medical opinion, abortion is not an “elective” procedure and I was advised by my attorneys

that the ADPH agreed that abortions were not covered by the March 19, 2020 order.

       38.    We have a consistent and organized presence of protesters outside our clinic, even

during the COVID-19 crisis, often more than 10 at a time. On March 23, we received a call from

an anti-abortion protestor demanding to know why AWC was still open and providing care.

Shortly thereafter, we received a call from the ADPH, requesting that AWC send them any

policies put in place in response to the COVID-19 pandemic by the end of day. In response, we

sent ADPH a copy of the patient notice sign posted outside our door, explained that, in response

to the coronavirus pandemic, we are following CDC and NAF safety guidelines, and described

the stringent precautions to keep our patients and staff safe and healthy. We received no

response.

       39.    I have also seen social media postings from March 23 and 24, attached hereto as

Attachments 1 and 2, from an anti-abortion group known as “Abolitionists of Alabama,”

encouraging their followers to try reporting us for continued provision of care, and to call the

Governor and Attorney General (AG) to issue a complaint and demand that they shut us down.

       40.    On March 27, 2020, I discovered that State Health Officer Scott Harris had issued

another order on behalf of the Alabama State Board of Health, mandating the postponement of

“all dental, medical and surgical procedures . . . until further notice,” except those procedures



                                               13
     Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 21 of 71



“necessary to treat an emergency medical condition,” defined by the Order, and those “necessary

to avoid serious harm from an underlying condition or disease, or necessary as part of a patient’s

ongoing and active treatment.”

       41.     In my professional medical opinion, pregnancy is an “underlying condition” and

performing an abortion on a pregnant patient who wishes to terminate the pregnancy is

“necessary in order to avoid serious harm” to that patient that would arise if the patient were

forced to remain pregnant against their will.

       42.     I understand that the March 27 Order went into effect on March 28 at 5:00 pm,

and is set to remain in full force and effect until at least 5:00 P.M. on April 17, 2020. However, I

also understand that, by its own terms, the order contemplates that it may be extended past the

April 17 date. As a healthcare provider, it is my opinion that it is extremely unlikely that the

COVID-19 crisis will be resolved in three weeks from now. In fact, I don’t believe we have even

hit the peak of the crisis yet; the numbers of COVID-19 cases across the country are increasing

day by day, and many states are just beginning to take the crisis seriously and institute

responsive measures.

       43.     Since the March 27 order was issued, my attorneys have informed me that they

have reached out to ADPH and the AG to confirm whether they interpret the March 27 order to

prohibit the continued provision of abortion care. It is my understanding that the only guidance

we have received is that the Attorney General has indicated that at least some pre-viability

abortions are prohibited under the March 27 Order. I also understand that the AG has issued

enforcement guidance for the order, which makes clear that violators may be charged with a

criminal misdemeanor and subject to stiff financial penalties.

Harms Caused by the Order and the ADPH and AG’s Refusal to Clarify its Application



                                                14
     Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 22 of 71



       44.     Based on the refusal of ADPH and the AG to provide any clarification about their

interpretation of the March 27 Order other than that they think it prohibits at least some pre-

viability abortions, and because of the risks not only of criminal prosecution but to my medical

license and AWC’s license, I cannot take the risk of continuing to perform most abortions. The

ADPH and the AG will not even confirm whether they interpret medication abortion to be

permissible under the order, even though it is not considered by medical professionals, including

abortion providers, to be a “medical or surgical procedure.” And even if the ADPH and/or the

AG consider some abortions to be permissible under the Order, I cannot know for certain what

standards they will use to determine whether and when a particular abortion falls into a

“permissible” category, and whether those standards will align with my best clinical judgment as

a medical professional. As a result, I am deeply concerned about performing abortions even in

what I consider to be emergent circumstances.

       45.     Indeed, based on my experience providing abortion care for over a decade in an

extremely hostile environment, I legitimately fear that the views of law enforcement or ADPH

will not align with my clinical judgment. I and the rest of my staff at AWC are under intense

scrutiny all the time. Since I have been practicing, the state legislature has waged an unrelenting

campaign against abortion, enacting new laws aimed at restricting access to abortion that make it

increasingly more difficult for Alabama abortion clinics to keep their doors open and for patients

to access care. We have to spend significant amounts of time making sure that we are in

compliance with every new law, rule, and regulation governing our practice, so as to avoid being

shut down, and thus forced to stop providing compassionate reproductive health care to our

patients. In light of my experience providing abortion care in Alabama, navigating laws and

regulations governing my practice, and interfacing with the ADPH and AG, I am deeply



                                                15
        Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 23 of 71



concerned that if I do not interpret the Order extremely narrowly, I will be putting myself and my

staff at AWC in jeopardy. With criminal penalties and my livelihood on the line, I can’t take that

risk. Nor can I in good conscience impose that risk on the other physician who provides care at

AWC and the rest of my staff at the clinic.

The Impact of the March 27 Order on My Patients

           46.      Patients delayed in accessing abortion as a result of the Order will suffer

increased risks to their physical health from remaining pregnant for longer against their will,16

including possible increased risk of contracting COVID-19.17 These pregnant patients may also

suffer heightened emotional distress or anxiety as a result of this public health crisis, which has

pushed hospitals and the medical professional to a breaking point; they may be concerned that if

they face issues with their pregnancy, a medical facility or hospital may struggle to

accommodate them and their partners or support people, or that (by virtue of seeking medical

care) they may be exposed to COVID-19, which they may be more susceptible to because they

are pregnant.

           47.      Assuming some of these patients are still able to obtain abortions after the Order

expires, or because they have managed to travel to another state, many will face increased

financial and health costs related to abortion, as they will have been pushed later into pregnancy,

when abortion is more expensive, and the procedure is more complicated, and thus carries with it

greater risks. Pushing patients to obtain care later in their pregnancies will not only risk harm to

their physical and mental health and financial well-being; it will also risk exacerbating the

COVID-19 crisis by increasing duration and frequency of patient interactions with the outside

world and the use of PPE. For example, many of the medication abortion patients will no longer

16
     Nat’l Acads., supra note 1, at 77–78.
17
     Ctrs. for Disease Control & Prevention, supra note 15.

                                                          16
     Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 24 of 71



be eligible for medication abortion, and will instead require surgical abortions instead,

necessitating correspondingly greater amounts of clinician-patient contact and PPE.

       48.     On top of all that, forcing all of the patients still able to legally obtain an abortion

in Alabama to attempt to obtain them at the same time—after the Order expires and before they

reach the point in pregnancy at which abortion is no longer available in the state—will create a

crush of demand that health centers are unlikely to be able to meet. As the only clinic in the state

that provides care after 14 weeks LMP, AWC will be especially hard-hit if patients are forced to

delay their abortion care later into the second-trimester of their pregnancies. I am concerned that

we may not have the capacity to care for the number of patients who will need our services if, as

a result of the delay imposed by the Order, AWC becomes the only clinic in the state where they

can come for care.

       49.     While we would of course do our utmost to try to meet patient demands on our

services, we do not have the ability to drastically expand our provision of care. Besides myself,

AWC employs only one other physician; because of zoning rules, we cannot provide care on

weekends, so would have to find a way to see as many patients as we comfortably schedule (and

as we could physically safely care for) between 8:00 am and 5:00 pm during the weekdays

(which is the only time frame during which we are able to provide, also due to zoning rules).

Alabama’s mandatory two-trip and 48-hour waiting period requirements, as well as its ban on the

use of telemedicine for abortion, will only increase our scheduling difficulties, and the risk that

at least some people forced to delay as a result of the Order will be unable to obtain abortions in

the Alabama at all.

       50.     Other patients, rather than wait for the Order to expire—or because they simply

cannot afford to wait, given where they are at in their pregnancies—may attempt to travel



                                                 17
     Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 25 of 71



hundreds of miles out of state to try to obtain an abortion. This requires them to overcome all of

the logistical barriers associated with accessing abortion discussed above, including finding and

paying for transportation and (if needed) childcare, and trying to obtain time off work (which

may only be unpaid, forcing them to forgo wages, and/or putting them at risk of losing their job).

And, as explained above, all of this may be more difficult and costly in the midst of the current

COVID-crisis, given the limitations it has placed on public transit and childcare options.

       51.     Moreover, given the logistical hurdles of traveling out-of-state, particularly during

the COVID-19 pandemic, these patients are also likely to obtain abortions later than they would

have had they accessed care from AWC or other provides, which—as noted above—entails

greater risks and costs than an earlier procedure. And efforts to travel are also likely to expose

both patients and other people to additional risk of contagion, at a time when states, including

Alabama, have urged their citizens to reduce travel and stay at home as much as possible in order

to reduce the rate of transmission of COVID-19.

       52.     For other patients, travel to another state will simply not be possible, particularly

during the pandemic. Most of my patients at AWC are poor or low-income and already struggle

mightily to raise the money to afford an abortion, as well as related costs like travel, childcare,

etc. And it has forced some of them into even more precarious financial situations as a result of

layoffs or hour cuts associated with COVID-19 crisis. For example, the other day we treated a

patient at AWC who works in the restaurant industry, and relayed that her employer had cut

down her hours to just one day a week, since the restaurant was now only doing take-out as a

result of the pandemic, and could not afford to pay all staff for full-time work. She expressed

concern over how she would make ends meet working just one day a week. Patients like these,




                                                18
      Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 26 of 71



who already struggle to afford the costs associated with accessing abortion, will be even less

likely to be able to obtain timely care if we are forced to stop providing in Alabama.

        53.     Finally, some patients, including those who are unable overcome the logistical

and financial barriers associated with accessing care out of state, and those foreclosed from

accessing abortion at all given gestational age limits, will be forced to carry to term against their

will. As a result, these patients will have to seek out and obtain prenatal care and will eventually

go into labor and give birth which, as discussed above, only increases their interactions with the

health care system and requires more health care resources, not less. Moreover, studies have

shown that patients who are denied a wanted abortion (in contrast to those able to obtain abortion

care) face serious consequences, including greater likelihood of living in poverty, staying in

abusive relationships, and experiencing mental health issues, as well as increased chances of

suffering health consequences from continuing a pregnancy.18

        54.     We know from experience that when patients cannot access the services they need

to terminate a pregnancy within the healthcare system, some will find ways to do so outside the

healthcare system, not all of which may be safe. I know personally of women who have

attempted to self-induce abortion by ingesting drugs or herbs they purchased or read about on the

internet. If attempts to self-induce give rise to additional health problems, some of these patients

may be forced to seek emergent medical care, thereby increasing their interactions with the

outside world and further taxing the medical system as it works to respond to the COVID-19

crisis. In other words, if women end up having to present to the hospital after resorting to

potentially dangerous measures to self-induce at home, the medical system will be forced to




18
   Advancing New Standards in Reproductive Health, Turnaway Study (2020),
https://www.ansirh.org/research/turnaway-study.

                                                    19
     Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 27 of 71



expend a lot more resources (human and PPE) on their care than if we had allowed them to

obtain a safe abortion within the healthcare system in the first place.

       55.     In sum, if the Order is permitted to be applied to ban pre-viability abortion

procedures, forcing us to cancel the appointments we have scheduled through April 17, and to

refrain from scheduling any new appointments until at least April 18 (or, if the Order is

extended, for an indefinite period of time), it will not only inflict extreme and irreparable harm to

our patients, it will also risk exacerbating the COVID-19 crisis, thereby undermining the stated

purpose Order itself.




                                                 20
     Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 28 of 71



I declare under penalty of perjury that the foregoing is true and correct.

Executed March 30, 2020

                                                      /s Yashica Robinson
                                                      Yashica Robinson, M.D.




                                                 21
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 29 of 71




  ATTACHMENT 1
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 30 of 71
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 31 of 71




  ATTACHMENT 2
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 32 of 71
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 33 of 71




 EXHIBIT 2
       Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 34 of 71



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                      NORTHERN DIVISION




 YASHICA ROBINSON, M.D., et al,
                        Plaintiffs,                 CIVIL ACTION
 v.
                                                    Case No. 2:19-cv-365-MHT-JTA
 STEVEN MARSHALL, in his official capacity
 as Alabama Attorney General, et al.,
                        Defendants.




 DECLARATION OF GLORIA GRAY IN SUPPORT OF PLAINTIFFS’ MOTION FOR A
    TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION



I, Gloria Gray, hereby declare and state the following:


       1. I am the owner and administrator of the West Alabama Women’s Center, Inc. (“WAWC”

or the Clinic”), located in Tuscaloosa, Alabama, which I co-founded with Dr. Louis Payne in 1993.

WAWC is and always has been the only licensed abortion clinic in Tuscaloosa, and indeed today is

one of only three health centers providing abortion care in all of Alabama. I submit this declaration

in support of Plaintiffs’ Motion for a Temporary Restraining Order and/or Preliminary Injunction.



Provision of Abortion Care at WAWC

       2. WAWC generally provides abortion care up to 14 weeks of pregnancy as measured from

the first day of a patient’s last menstrual period (“lmp”). Prior to the COVID-19 crisis, on one or

two days a month we had a doctor who was able to provide care up to 17 weeks of pregnancy, but
       Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 35 of 71



because of the crisis that physician was not able to come to the Clinic in March and I do not know

when they may be able to do so again.

       3. We provide two methods of abortion. We provide surgical abortions (also known as

aspiration or procedural abortion) up to 14 weeks lmp.

       4. WAWC also provides medication abortion up to 10 weeks lmp.

       5. In January of this year, we provided 240 abortions. In February, we provided 227

abortions.

       6. Alabama law requires patients seeking an abortion to make two trips to the clinic at least

48 hours apart. At the first visit, the patient must obtain state-mandated information. She must then

make a separate trip to the clinic, no sooner than 48 hours later, in order to obtain the abortion. I

understand that in some states this pre-abortion counseling is provided over the phone or via video

which would eliminate the need for the first trip, but Alabama law does not permit this.

       7. Our patients seek abortion care for a variety of reasons. Some are not ready to become

parents. Many already have a child and do not have the financial or emotional resources to add an

additional child to their family. Some are students who want to complete their education before

having children. Some do not want to be tied financially or emotionally to the putative father. In

some instances, they fear abuse if their pregnancy is discovered or fear that having a child with an

abusive partner will make it more difficult for them to leave. Some have health conditions that are

exacerbated by their pregnancy. Some are pregnant as a result of rape.



WAWCs Response to the COVID-19 Outbreak

       8. WAWC is committed to doing everything it can to protect the health of its patients and

staff while still providing essential health care services. In response to the COVID-19 outbreak,
       Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 36 of 71



even before the State Health Officer issued his orders, we started taking measures to minimize the

risk of transmission of the virus and have continued to add additional measures.

       9. For example, staff members screen all patients by telephone before they come to the clinic

to determine if they have symptoms of COVID-19 or have been exposed to someone with COVID-

19. We will not schedule an appointment who reports such symptoms or exposure.

       10. When a patient arrives at the Clinic, we review these questions; patients with symptoms

or who have had contact with a person with a positive test must return home. In addition, we take

the temperature of every patient. Patients with fevers of 100 or greater must return home. Patients

who are not screened out are provided with hand sanitizer upon entry.

       11. We follow the same protocol of screening and taking the temperature for staff.

       12. We are also limiting the number of people who enter the clinic and ensuring that patients

maintain a safe distance from one another in the waiting room and recovery area. We have removed

furniture from the waiting room so that patients sit further apart. If there are too many patients at

the Clinic at any one time, we require some patients to wait outside until it is their turn to be seen.

       13. To reduce the risk of transmission, unfortunately, we are no longer able to allow support

people to wait with patients in the Clinic. We make an exception for one family member in the case

of a patient under 18.

       14. We use personal protective equipment as appropriate, but we do not have any of the N-

95 respirator masks that I understand are in critically short supply.



Impact on Patients of the State Public Health Officer’s Order

       15. On March 27, the State Public Health Officer issued an order (the “Order”) stating that

“all medical or surgical procedures shall be postponed until further notice” with exceptions only for

“procedures necessary to treat an emergency medical condition” and those “necessary to avoid
       Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 37 of 71



serious harm from an underlying condition or disease, or necessary as part of a patient’s ongoing

and active treatment.”

       16. As I understand it, the State has been entirely unwilling to provide any guidance as to

whether we can continue to provide surgical abortion, or even medication abortion, under this

Order. But the State has made clear that criminal penalties will nonetheless apply for violations.

       17. Because the State has been unwilling to provide any clarification about its interpretation

of the Order and because violation carries criminal penalties, absent relief from this Court, WAWC

is no longer providing abortion care.

       18. This has tremendous repercussions for our patients who rely on us. In a typical week,

we provide approximately 50-60 abortions. This week, we have already had to cancel 17 patients

who were scheduled to be seen on Monday or Tuesday. Absent an order from this Court, we will

need to proceed with further cancellations.

       19. These first cancellations were just devastating to our patients. Some had had to travel

several hours to get to us for the first state-mandated visit. The majority of our patients have very

low-incomes. Many are parents of dependent children. It took everything some of them had to find

a way to get to us the first time. Learning that after all that they wouldn’t be able to get the care

they needed nearly broke them. Many calls ended in tears.

       20. At least one of the patients we had to cancel will now be past our limit to provide

abortion care and her only option to get an abortion in Alabama will be to travel to Huntsville (if

she can do so) if and when the Court issues an order allowing the clinics to resume providing care.

Other patients scheduled for later this week are in the same situation.

       21. Similarly, some patients who are scheduled to receive a medication abortion will be

delayed such that medication is no longer an option for them. These patients must then instead have

a surgical abortion, if they are able to have one at all. This is a perverse outcome. Medication
       Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 38 of 71



abortion allows the patient to be in the clinic for a shorter amount of time, thus reducing the risk for

COVID-19 exposure for patients and staff, and requires the use of less personal protective

equipment than a surgical abortion. In addition, increased travel can mean increased exposure.

        22. I worry that many of our patients who cannot be seen at our facility will not be able to

seen at all. Obtaining transportation is extremely challenging for many of our patients during the

best of times. Many do not have cars and must depend on friends or relatives to drive them to the

Clinic, both for the state-mandated counseling and for the abortion. Securing the money for gas is

also problematic for many patients with limited resources. The COVID-19 crisis has only

exacerbated these problems.

        23. In addition, the cost of the abortion increases as the pregnancy advances, particularly if

one is no longer eligible for an aspiration abortion. Paying for an abortion (and the associated costs

of childcare and transportation) has always been very difficult for our patients. That is even more

true now with so many people losing their jobs due to crisis.

        24. Forcing us to stop providing abortion care harms our patients in multiple ways.

Depending on how long this crisis continues, some may still be able to get abortions, but even they

will be delayed which increases both the risks of an abortion and its cost. But many others will be

denied an abortion entirely, for a number of reasons. In some instances, by the time the Order is

lifted they will be at a gestational age that requires them to travel several hours to Huntsville which

for the reasons I explained above many will not be able to do. For others, the advance in the

gestational age of the pregnancy will mean that the price will have increased such that they are no

longer be able to afford the abortion. And in still other cases, they will be past the legal limit in

Alabama. Every one of these patients will suffer the tremendous anxiety that comes with not

knowing whether they will face the life-altering consequences of having to continue a pregnancy

against their will.
      Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 39 of 71




      I declare under penalty of perjury that the foregoing is true and correct.

                                                    /s Gloria Gray
                                                    Gloria Gray

Executed March 29, 2020
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 40 of 71




 EXHIBIT 3
            Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 41 of 71



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF ALABAMA
                                             NORTHERN DIVISION


    YASHICA ROBINSON, M.D. et al.,


                              Plaintiffs,

                                                             CIVIL ACTION
    v.
                                                             Case No. 2:19-cv-365-MHT-JTA


    STEVEN MARSHALL, in his official capacity
    as Alabama Attorney General, et al.,


                              Defendants.



         DECLARATION OF JANE DOE1 IN SUPPORT OF PLAINTIFFS’ MOTION FOR A
           TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
I, Jane Doe, declare and state the following:
         1. I am in my mid-20s and I have a young daughter. I adore her. She is my everything.

         2. I am separated from my husband, but we are working hard to try to figure things out so that
            we can get back together for us and for our daughter.

         3. I knew now was not the time for us to add another child to our family so I am on birth
            control. But unfortunately, my birth control failed.

         4. Now I am pregnant. Never in a million years did I think I would need an abortion, but I
            know I can’t have a baby now for a lot of reasons.

         5. I am struggling to put my marriage back together. Having a baby now would put way too
            much stress on us and I worry it would ruin any chance we have of being a family again.




1
    Jane Doe is a pseudonym. A motion to file a pseudonymous declaration and a brief in support is forthcoming.
   Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 42 of 71



6. And, to be honest, I just don’t have the financial or emotional resources to have another
   child right now. I worry that if I had another child right now I wouldn’t be able to care for
   that baby and my daughter in the way that I want to and that they deserve.

7. I know adoption is an option. But I have been through a pregnancy and given birth to a
   child and I know myself. I don’t think that, at the end of nine months of pregnancy and
   childbirth, I could place my child for adoption.

8. In addition, I had very serious complications at the end of my pregnancy and during
   childbirth. I also had post-partum depression following the birth of my daughter. I worry
   that if forced to continue my pregnancy and deliver, I could have suffer these complications
   again and that this time I might not survive.

9. Given all of these considerations, it is clear to me that I cannot continue this pregnancy.

10. Given that decision, I scheduled an appointment for abortion in my home state. However,
    before the date of my appointment, the clinic called and said that it had to cancel because of
    the COVID-19 crisis.

11. Determined to not have another child, I next scheduled an appointment in a neighboring
    state. There too, before the date of my appointment, the clinic called to cancel explaining
    that the state was forcing them to stop providing abortions.

12. Then my husband found a clinic in Tuscaloosa, Alabama that was able to see me. However,
    they told us that Alabama state law requires patients to come in for an initial visit at least 48
    hours before they can have the abortion. They were willing to see me on Saturday to start
    the process and that meant on Monday I would finally be able to have the abortion I need.

13. Tuscaloosa is over a four hour drive from where I live. Going there would mean staying
    overnight in a motel for two nights. Although money is tight, I felt like I had no choice.

14. On Saturday, I came in for my initial visit. Part way though my session, the clinic informed
    me that the state had taken some new action that meant that I probably wasn’t going to be
    able to have the abortion on Monday.

15. I was devastated. I know this is not the right time in my life to have another child. I am a
    very responsible person and I need to be able to take care of my children on my own and to
    be the kind of mother I want to be and that I am to my daughter. I can’t do that with a new
    baby right now.

16. Plus, based on my experience with my prior pregnancy, I am terrified that if I continue this
    pregnancy I will not live through it. And then what will happen to my daughter and this new
    baby?
      Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 43 of 71



   17. For the sake of me, my daughter, and other people like us, I ask that the Court allow the
       clinics to continue to provide abortion care.

   I declare under penalty of perjury that the foregoing is true and correct.



                                             /s/ Jane Doe_______________________
                                             Jane Doe


Executed: March 29, 2020
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 44 of 71




 EXHIBIT 4
      Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 45 of 71



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION


 YASHICA ROBINSON, M.D, et al.,

                     Plaintiffs,

 v.                                           CIVIL ACTION
                                              Case No. 2:19-cv-365-MHT-SMD
 STEVEN MARSHALL, et al.,

                     Defendants.




    DECLARATION OF RANDALL C. MARSHALL IN SUPPORT OF
PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER AND
                 PRELIMINARY INJUNCTION
Randall C. Marshall declares and states the following:
        1.   I am the Executive Director of the American Civil Liberties Union of

Alabama and one of the counsel of record in this case.

        2.   On Friday, March 20, 2020, plaintiffs’ counsel became aware of a March

19 Order of the State Health Officer Suspending Certain Public Gatherings Due to

the Risk of Infection by COVID-19 (Applicable Statewide) (copy attached as

Attachment 1). Paragraph 6 of the order stated: “Effective immediately, all elective

dental and medical procedures shall be delayed.” Paragraph 9 made the order

effective until April 6, 2020, with the possibility that it could be extended beyond that

date.

        3.   I called the Department of Public Health’s general counsel’s office to

speak with general counsel about the applicability of paragraph 6 of that order to
    Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 46 of 71



Alabama clinics that provided abortion services. As no one was then currently

available, I left a message about why I was calling.

      4.     Within an hour, Assistant General Counsel Dana Billingsley returned

my call. After a brief discussion about the order, I directly asked Ms. Billingsley

whether the Department intended to apply the order to the clinics. She responded

that the Department “has no plans to apply the order to the clinics.” She then sent

me a copy of CMS elective surgery guidelines and a copy of a slightly amended order

that did not alter paragraph 9 of the original order.

      5.     During that conversation, Ms. Billingsley mentioned that ADHP had

spoken to Reproductive Health Services in Montgomery and the Department was

satisfied that the clinic was taking appropriate measures, including instituting a

system to allow social distancing.

      6.     After reviewing the amended order, I sent Ms. Billingsley a confirming

email that the Department would not apply the elective surgery language to Alabama

providers of abortion services. A copy of the email is attached as Attachment 2. There

was no further correspondence between us regarding the March 19 Order or the

amended Order issued March 20.

      7.     We relayed the Department’s assurances to our clients so that they could

continue to provide services as scheduled.

      8.     On Friday, March 27, plaintiffs’ counsel became aware of a new

amended order stating that:
    Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 47 of 71



      Effective March 28, 2020 at 5:00 P.M., all dental, medical, or surgical
      procedures shall be postponed until further notice, subject to the
      following exceptions:

      a. Dental, medical, or surgical procedures necessary to treat an
         emergency medical condition. For purposes of this order, “emergency
         medical condition” is defined as a medical condition manifesting
         itself by acute symptoms of sufficient severity (including severe pain,
         psychiatric disturbances, and/or symptoms of substance abuse) such
         that the absence of immediate medical attention could reasonably be
         expected by a person’s licensed medical provider to result in placing
         the health of the person in serious jeopardy or causing serious
         impairment to bodily functions or serious dysfunction of bodily
         organs.

      b. Dental, medical, or surgical procedures necessary to avoid serious
         harm from an underlying condition or disease, or necessary as part
         of a patient’s ongoing and active treatment.

      9.     I called the number on Ms. Billingsley’s signature block from her emails

to me and left a message that we wanted to get clarity from the Department that the

amended order still would not be applied to the clinics.

      10.    When I didn’t receive a call back, I sent an email to Ms. Billingsley and

Brian Hale, General Counsel, explaining why we believed that the March 27 Order

could not be applied to the clinics: “We believe that medication abortion is not a

procedure within the terms of the order and that surgical abortion procedures fall

within the exceptions. If the department disagrees and intends to enforce the order

against the clinics, please let us know before the effective date and time of the order

so that we may seek the appropriate legal relief.” A copy of the email is attached as

Attachment 3.

      11.    Later that evening, I received an e-mail from Katherine Green

Robertson, Chief Counsel to the Attorney General, stating that the “Alabama
    Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 48 of 71



Department of Public Health referred your inquiry to our office.” She went on to say:

“As the order indicates, procedures are exempt from mandatory postponement only if

they meet the criteria set out in 7a. or b.” She also sent a link to a March 21, 2020,

memorandum from the Attorney General which made clear that violation of the State

Health Officer’s Order was subject to criminal enforcement. A copy of the email is

attached as Attachment 4.

      12.    The next morning, March 28, I responded to Ms. Robertson’s email, and

sent a copy to Ms. Billingsley and Mr. Hale, again seeking the Attorney General’s,

and the Department’s, intention of applying the March 27 Order to the clinics. A copy

of the email is attached as Attachment 5.

      13.    We did not receive a response to that email and thus no indication

whether the State, or the Department, will seek to enforce the Order against the

clinics. Because of the imminent threat of criminal prosecution of the clinics and their

doctors, we sent a final email to counsel of record at the Attorney General’s office and

to general counsel for the Department asking for a direct response in order to avoid

litigation. A copy of the email is attached as Attachment 6.

      14.    We received a response stating: “Per the order, we are unable to provide

you with a blanket affirmation that abortions will, in every case, fall within one of

the exemptions.” A copy of the email is attached as Attachment 7.

      15.    Given the State’s position, plaintiffs are in the crosshairs of being second

guessed and prosecuted for their medical judgment. Hence, they seek emergency

relief from the Court.
    Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 49 of 71




      I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 30, 2020.


                                                 /s/ Randall C. Marshall
                                                 Randall C. Marshall
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 50 of 71




  ATTACHMENT 1
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 51 of 71
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 52 of 71
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 53 of 71
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 54 of 71




  ATTACHMENT 2
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 55 of 71
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 56 of 71
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 57 of 71




  ATTACHMENT 3
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 58 of 71
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 59 of 71
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 60 of 71




  ATTACHMENT 4
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 61 of 71
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 62 of 71
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 63 of 71
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 64 of 71




  ATTACHMENT 5
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 65 of 71
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 66 of 71
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 67 of 71
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 68 of 71




  ATTACHMENT 6
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 69 of 71
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 70 of 71




  ATTACHMENT 7
Case 2:19-cv-00365-MHT-JTA Document 73 Filed 03/30/20 Page 71 of 71
